Citation Nr: 0900462	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder with headaches, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. J.B.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1972 to July 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2005 rating decision 
of the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was previously before the Board in December 2007, 
when it was noted that the veteran had withdrawn a claim for 
service connection for sleep apnea.  The remaining issues on 
appeal were remanded to the Appeals Management Center (AMC) 
for further development.  The requested development has been 
completed, and the case has been returned for further review.  

The issue of entitlement to service connection for glaucoma 
was among those on appeal to the Board in December 2007.  
Service connection for this disability was granted following 
the development requested by the Board.  This is considered a 
full grant of benefits sought on appeal, and this matter is 
no longer before the Board. 

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2007.  A transcript of this 
hearing is contained in the claims folder.  


FINDINGS OF FACT

1.  The veteran's anxiety disorder is productive of 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  He does 
not have a flattened affect, frequent panic attacks, or 
significant memory impairment.

2.  The evidence demonstrates only a single diastolic reading 
of 110 or greater since 2004, with no evidence of a systolic 
reading of 200 or greater during this same period.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 30 percent evaluation, but no more, 
for an anxiety disorder with headaches have been met; the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9400 (2008). 

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, 
Diagnostic Code 7101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
June 2005, which was prior to the initial adjudication of the 
claim.  The notice included the type of evidence needed to 
substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The June 2005 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that the 
evidence should describe the additional impairment caused by 
his disabilities.  It also noted that VA would assist the 
veteran in obtaining employment records, thereby notifying 
him that the effect of his disability on his employment was 
relevant.  This information was provided to the veteran prior 
to the initial adjudication of his claims.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his March 2006 
statement of the case.  The statement of the case could not 
provide VCAA compliant notice.  It did, however, provide 
actual knowledge to the veteran.  He had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided.  In this regard, he provided 
argument with regard to his claim after receiving the notice, 
and the case was not certified to the Board until April 2007, 
over a year after the statement of the case.  The veteran 
then provided testimony at the October 2007 hearing before 
the undersigned Veterans Law Judge.  He was also provided a 
period in which to submit additional evidence or argument 
following the December 2007 remand.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  He described his 
symptoms and treatment for both anxiety and hypertension at 
the October 2007 hearing, and his testimony displayed an 
understanding of the relevant criteria.  The Board concludes 
that while the veteran may not have received timely 
notification of the exact measurement required for increased 
evaluations, he is aware that the higher his blood pressure, 
the higher the evaluation that will be assigned.  He has also 
made arguments relating the appropriate criteria to his claim 
for an increased evaluation for anxiety.  Therefore, the 
Board finds that the duty to notify the veteran in his claim 
for increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examination of his disabilities in July 2005 and 
May 2006.  Records have been obtained from the Social 
Security Administration, which is the only source of private 
treatment identified by the veteran.  The veteran's 
representative has requested that the veteran be provided an 
additional VA psychiatric examination, but this was based 
entirely on his opinion that the Global Assessment of 
Functioning (GAF) scores that were assigned did not match the 
symptoms described in the report.  The Board notes that this 
is beyond the representative's expertise to assess.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no other indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that the duty 
to assist provisions of the VCAA have been met. 

Increased Evaluation

The veteran contends that the 10 percent evaluations assigned 
to each of his service connected disabilities are inadequate 
to reflect the impairment they produce.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Furthermore, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different periods of time.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Anxiety Disorder

The record shows that entitlement to service connection for 
anxiety reaction with headaches was initially established in 
an October 1978 rating decision.  A 10 percent evaluation was 
assigned for this disability, which currently remains in 
effect.  The veteran's claim for an increased evaluation was 
received in June 2005.

The veteran's generalized anxiety disorder is evaluated under 
the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous 
medication is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.130, Code 9400.   

The veteran was afforded a VA psychiatric examination in July 
2005.  The claims folder was reviewed.  He reported sleeping 
with the lights on, and problems falling and staying asleep.  
His headaches had decreased to one to three times each week.  
The veteran reported hypervigilance when awake.  The veteran 
denied current suicidal ideation.  His presentation was odd, 
and his speech and ambulation were slow.  At times he seemed 
distracted and frequently looked around the room, although he 
did better with his chair away from the wall.  The veteran 
was separated from his wife but had good relationships with 
his children.  He reported that he did not have a social 
life, but did go fishing on occasions, attended church weekly 
and saw his girlfriend several times each week.  The veteran 
was self employed in working on cars, and basically worked 
whenever he wanted to work.  

On examination, the veteran was adequately groomed and his 
hygiene was good.  He reported an ability to perform his 
activities of daily living.  He was cooperative although the 
examiner suspected he was not fully present.  His affect was 
stable but a little anxious.  There were no signs of 
involuntary movements.  His speech was coherent but the 
veteran was a poor informant.  He was oriented, but his 
contact with reality appeared loose.  The examiner did not 
find evidence to relate the veteran's hypervigilance was 
related to post-traumatic stress disorder (PTSD).  The 
veteran denied visual and auditory hallucinations.  Because 
the veteran's report was lacking and suspect, the examiner 
was reluctant to assign a diagnosis.  The score on the GAF 
scale was 48.  

The veteran underwent an additional VA examination in May 
2006.  The claims folder was reviewed.  The veteran brought 
someone to help provide the required information to the 
examiner.  On mental status examination, the veteran had fair 
grooming and hygiene.  He was alert and oriented.  There were 
no signs of guardedness, anxiety or hypervigilance as he had 
displayed in the previous examination.  The veteran's mood 
was euthymic and his affect slightly anxious.  His speech was 
disarticulate at times but normal in volume and tone.  There 
was no sign of psychosis, hallucinations or delusions.  He 
did not seem paranoid or report paranoia.  The veteran's 
descriptions of flashbacks seemed more like memories rather 
than true dissociative episodes.  His symptoms did not 
warrant a diagnosis of PTSD.  The veteran described anxiety 
symptoms such as general restlessness, difficulty settling, 
tremors, difficulty relaxing and sleeping, and overall 
nervousness.  He denied panic attacks and depressive symptoms 
although he appeared distressed that his physical 
disabilities prevented him from working.  His insight and 
judgment were limited at best.  The diagnosis was generalized 
anxiety disorder, confirmed.  The GAF score was 60.  

The VA examinations have recorded GAF scores of 48 and 60.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A GAF score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2008).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The Board finds, with resolution of reasonable doubt in his 
favor, that the symptoms associated with the veteran's 
anxiety disorder more nearly approximate a 30 percent 
evaluation.  The veteran displayed anxiety and reported 
chronic sleep problems on both examinations.  He also 
displayed hypervigilant behavior that could be interpreted as 
paranoia or suspiciousness at the initial evaluation.  The 
veteran was a poor historian, which is consistent with mild 
memory loss.  However, the veteran maintained adequate 
grooming and could perform his activities of daily living.  
He was working when he desired at the time of the July 2005 
examination, but he was no longer working due to physical 
disabilities in May 2006.  The most recent GAF score was 60, 
which represents moderate impairment.  The Board believes 
that these symptoms are consistent with the occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks that merit a 30 
percent evaluation.  38 C.F.R. § 4.130, Code 9400.   

Entitlement to an evaluation in excess of 30 percent has been 
considered, but this is not supported by the evidence.  The 
May 2006 examiner described the veteran's judgment as limited 
at best.  However, there was no evidence of panic attacks or 
a flattened affect, or of the abnormal speech patterns noted 
in the criteria for a 50 percent evaluation.  There was also 
no evidence of memory problems or difficulty understanding 
commands, or of disturbances of motivation and mood.  The 
veteran reported difficulty in social relationships, but also 
noted he had good relationships with his children, visited 
his girlfriend, and attended church weekly.  Although the 
veteran has one GAF score of 48, the more recent score is of 
60, and this was obtained after receiving additional 
information from the friend who accompanied the veteran to 
the examination.  Based on these findings, the Board 
determines that the veteran's symptomatology more nearly 
resembles those listed under the criteria for a 30 percent 
evaluation.  38 C.F.R. § 4.130, Code 9400.   

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There are only two VA examinations for consideration, and no 
other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 30 percent evaluation that is being assigned.  As the 
veteran's representative notes in the informal hearing 
presentation, the symptoms described in each examination 
report are very similar.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Hypertension

The record shows that entitlement to service connection for 
hypertension was initially established in an October 1978 
rating decision.  A 10 percent evaluation was assigned for 
this disability, which currently remains in effect.  The 
veteran's claim for an increased evaluation was received in 
June 2005.

Hypertensive vascular disease with diastolic pressure of 
predominantly 130 or more is evaluated as 60 percent 
disabling.  Diastolic pressure of predominantly 120 or more 
is evaluated as 40 percent disabling.  Diastolic pressure of 
predominantly 110 or more is evaluated as 20 percent 
disabling.  Diastolic pressure of predominantly 100 or more, 
or systolic pressure predominately 160 or more is evaluated 
as 10 percent disabling.  This is also the minimum evaluation 
for an individual with a history of diastolic pressure 
predominately 100 or more that requires continuous medication 
for control.  This regulation further states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  Hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

Basically, the Board notes that in order for the veteran to 
receive an evaluation in excess of 10 percent, his diastolic 
pressure must be predominately 110 or more.  A systolic 
pressure of predominately 200 or more would also merit a 
higher evaluation.  

Private medical records show that the veteran's blood 
pressure was 160/110 in October 2004.  However, other October 
2004 records include a reading of 110/70, and a reading of 
136/88 was recorded in November 2004.

May 2005 VA treatment records show a blood pressure of 
122/84.

The veteran was afforded a VA examination of his hypertension 
in July 2005.  The claims folder was reviewed for the 
examination.  The veteran believed that his hypertension was 
usually well controlled.  He had experienced a stroke in the 
previous year which he believed affected his vision.  There 
was no history of renal failure, seizures, dizziness, 
headaches, or syncope.  The veteran used two medications to 
control his hypertension.  On examination, the blood pressure 
readings were 136/88, 134/80, and 134/84.  The impression was 
essential hypertension on two medications for control of the 
same.  

A May 2006 VA neurological evaluation recorded a blood 
pressure reading of 116/75.  

August 2006 private medical records contain a blood pressure 
reading of 120/70.  

The Board finds that entitlement to an increased evaluation 
for hypertension is not established.  In order to receive a 
20 percent evaluation or higher, the veteran must have a 
diastolic pressure of predominately 110 or higher.  However, 
out of the nine blood pressure readings recorded between 2004 
and 2006, only a single reading of 160/110 obtained in May 
2004 is 110 or higher.  A second reading obtained that same 
month was only 110/70.  Clearly, the veteran's diastolic 
pressures have never been predominately 110 or higher at any 
point during this period.  The criteria also allow for an 
increased evaluation if the systolic pressures are 
predominately 200 or higher, but the highest systolic 
pressure shown between 1992 and 2007 was the 160 obtained in 
October 2004.  This is no where close to the required 
criteria for a 20 percent evaluation.  Therefore, an 
evaluation in excess of 10 percent for hypertension is not 
possible.  38 C.F.R. § 4.104, Code 7101.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single blood pressure reading that would 
approximate the criteria for a higher evaluation, and two 
other readings obtained shortly thereafter failed to 
replicate this findings.  There is no other medical evidence 
that would demonstrate a period of symptomatology that would 
merit an evaluation in excess of the 20 percent evaluation 
currently in effect.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 30 percent evaluation, but no more, for an 
anxiety disorder with headaches, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


